Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 9/3/21, the Applicant argued claims 1, 11, 20, previously rejected in the Office Action dated 6/7/21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linder, United States Patent No. 7836394, in view of Humenansky et al., United States Patent Publication 2006/0015805 A1 (hereinafter “Humenansky”), in further view of Goel et al., Unites States Patent Publication 2013/0132812 (hereinafter “Goel”) and Fernandes et al., United States Patent Publication 2013/0073937 (hereinafter “Fernandes”). 
Claim 1:
	Linder discloses:
receiving a template of a reporting workbook, wherein the template is in a first format type (see column 4 lines 53-63). Linder teaches receiving/retrieving a template of a workbook in a first format;
receiving, from a user interface, user specified selection of portions of the template (see column 4 lines 53-63 and column 8 lines 7-13). Linder teaches receiving user selection of portions of the template; 
receiving, from the user interface, a user specified type for generating a tag 
creating a modification of the template by automatically generating the tag in a predetermined field of each of the portions of the template based on the user specified type (see column 5 lines 48 – column 6 lines 6). Linder teaches creating modifications to the template by generating tag for fields during formatting of the portions based on financial data types; and
generating a version of the reporting workbook based on the modification of the template, wherein the version is in a second format type and wherein the version includes the value form the reporting workbook (see column 6 line 7-16). Linder teaches generating a version of the workbook based on the modifications. The version is in a second format.

Linder fails to expressly disclose a multidimensional reporting workbook. 

Humenansky discloses:
template includes cells formed by intersections of dimensions and rows and wherein at least one of the cells includes a value from the reporting workbook (see paragraphs [0011] and [0012]). Humenansky teaches templates that includes cells formed by intersections and slices of the dimension and include values from the reporting workbook;
wherein the portions of the template are associated with at least two dimensions of the reporting workbook (see paragraphs [0011] and [0012]). Humenansky teaches wherein portions are associated with at least two dimensions of the reporting workbook.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder to include a workbook template having multiple dimensions for the purpose efficiently creating diverse workbook that fit the needs of all business units of the enterprise, as taught by Humenansky.

	Linder and Humenansky fails to expressly disclose identifying a shape within the spreadsheet and creating an explicit dimension map and cell definitions. 

	Goel discloses:
automatically scanning a spreadsheet of a user interface for a shape (see paragraph [0007]). Goel teaches automatically scanning a spreadsheet for a shape;

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder and Humenansky, to include scanning a spreadsheet for shapes for the purpose efficiently identifying grouping of cells, as taught by Goel.

	Fernandes discloses:
creating an explicit dimension map for each cell under a vertical head of the J shape, wherein the explicit dimension map represents the dimension (see ;
creating cell definitions for each of the cells, wherein each of the cell definitions include the explicit dimension map (see paragraph [0009]). Fernandes teaches creating cell definitions by storing the dimension associated with the cell in a shared storage; and 
including the cell definitions in the modification of the template (see paragraph [0037]). Fernandes teaches including the cell definition included in the model.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder, Humenansky and Goel to include explicit cell dimension mapping for the purpose efficiently mapping cell definitions in a spreadsheet when the data is large and complex, as taught by Fernandes.

Claim 3:
	Linder discloses:
wherein the automatically generating of the tag further comprises: including the type in the tag (see column 2 lines 1-15). Linder teaches automatically generating the tag and including the type in the tag.

Claim 4:
	
wherein the type is selected from a group consisting of table begin, table end, concept, context, unit, dimension, typed dimension, and data (see column 9 line 60-67). Linder teaches the type is selected from a plurality of options such as data, unit, etc.

Claim 5:
	Linder discloses:
wherein the portions of the template include cells (see column 3 lines 8-21). Linder teaches the final output being a spreadsheet document so the portion include cells. 

Claim 6:
	Linder fails to expressly disclose specifying rows as the specified portion.

	Humenansky discloses:
wherein the receiving of the user specified selection of the portions of the template further comprises: receiving information indicating the portions were specified using one of painting, framing, and specifying dimensions and rows (see paragraph [0058]). Humenansky teaches receiving information specifying the dimensions.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder to include 
Claim 8:
	Linder discloses:
wherein the second format type is selected from a group consisting of Extensible Markup Language (XML) and extensible Business Reporting Language (XBRL) version of the business reporting workbook (see column 3 lines 8-21). Linder teaches the second format type is XML.
Claims 11, 13-16, 18:
	Although claims 11, 13-16 and 18 are method claims, they are interpreted and rejected for the same reasons as the device of claims 1, 3-6, and 8, respectively. 

Claim 20:
	Although claim 20 is an apparatus claim, it is are interpreted and rejected for the same reasons as the device of claim 1, respectively. 

Claims 2, 7, 9, 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Linder, in view of Humenansky, Fernandes, Goal and, in further view of Bush et al, United States Patent Publication 2009/0006472 A1 (hereinafter “Bush”).
Claim 2:
	Linder, Humenansky, Fernandes and Goel fail to expressly disclose a comment field.

	Bush discloses:
wherein the predetermined field includes a comment field (see paragraph [0025]). Bush teaches the field in a comment field. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Fernandes and Goel to include the field being a comment field for the purpose of being user friendly with comment fields in the data, as taught by Bush.

Claim 7:
	Linder, Humenansky, Fernandes and Goel fails to expressly disclose an auto tag window in response to user input. 

	Bush discloses:
receiving user input to select a user interface control for an auto tag cell window (see paragraph [0018]). Bush teaches receiving user input to select a user interface control for an element of the spreadsheet; 
displaying the auto tag cell window in response to receiving the user input selecting the user interface control (see paragraph [019]). Bush teaches displaying the auto tag window in response to the user input; and
receiving the type of the tag from the auto tag cell window (see paragraphs [0019] and [0020]). Bush teaches receiving the type of tag from the auto tag window.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Fernandes and Goel to include an autotag selection from then user for the purpose of being user friendly using user interface controls, as taught by Bush.

Claim 9:
	Linder, Humenansky, Fernandes and Goel fail to expressly disclose receiving modifications for all sheets. 

	Bush discloses:
creating the modification of the template for one sheet of the reporting workbook; communicating the modification from a client to a server;  receiving modifications for all of sheets of the reporting workbook; and  generating the version at the server based on the received modifications (see paragraph [0024] and [0025]). 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Fernandes and Goel to include receiving modification for the all sheets for the purpose of being efficiently managing tags and workbooks of large financial data sets, as taught by Bush.

Claim 10:
	 Linder, Humenansky, Fernandes and Goel fail to expressly disclose a closed taxonomy.

	Bush discloses:
wherein the reporting workbook is defined by a closed taxonomy (see abstract). Bush teaches wherein the reporting workbook is defined as closed taxonomy.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Fernandes and Goel to include a closed taxonomy for the purpose of 
Claim 12 and 19:
	Although claims 12 and 19 are method claims, they are interpreted and rejected for the same reasons as the device of claims 2 and 9. 
Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive. 
Claims 1, 11, 20:
	Applicant argues Goel teaches away from Claim 1. There would be no motivation to modify the teachings of any other asserted art with Goel’s teachings. 
	The Examiner disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Linder teaches creating a customized display of tagged financial data allowing the user to specify selections within the spreadsheet and specifying and generating different types of tags to be assigned to the data. Linder fails to teach the that spreadsheet data is a multidimensional reporting workbook and Humenansky teaches presenting a user with a workbook that includes one or more worksheets within which the user may view and update his multidimensional data. The Goel reference is introduced to the combination because Goel teaches identifying shapes within a spreadsheet. Linder, Humenansky and Goel do not teach an explicit dimension map for each of the spreadsheet that includes creating cell definitions and Fernandes teaches maintaining tags in an explicit dimension mapping of cells in a spreadsheet. Thus, the combination of the art teaches the limitations of the claims and have sufficient motivation to combine. 

Applicant argues neither Goel or Fernandes teach anything about a “J shape”. Fernandes teaches tag/dimensions, such as tags 1010-2011 in Figure 7A, but none of the headers for those tags have a “J shape”. 
The Examiner disagrees. 
Goel teaches viewing the spreadsheet and identifying different shapes within the spreadsheet (see paragraph [0007]). Applicant does not go into detail in the claim language of how a J shape within the spreadsheet can specify a dimension. The 
Fernandes is used to teach the explicit cell definitions as taught above in the rejection of the independent claims, but not to teach the J shape.
The way in which the “vertical head of the J shape” is claimed holds no patentable weight because it is considered non-functional descriptive language, it has no functions nor does it perform any function. The way it’s claimed, is that it is simply a shape. Thus, the prior art teaches the argued limitations. 
	
	Applicant argues Fernandes does not teach or suggest anything about “creating cell definitions” let alone teach or suggest “creating cell definitions for each of the cells under the vertical head, wherein the each of the cell definitions include the explicit dimension map.”
	The Examiner disagrees. 
	Fernandes teaches creating a mapping for each cell including a dimension (see paragraphs [0008] and [0009]). Fernandes creates rules associating cells of the spreadsheet each with at least one metric dimension tag and one entity dimension tag; receiving a specific association of a particular spreadsheet with an entity within the network having an entity identifier, the particular spreadsheet including at least one rule comprising at least one uniquely named table associating data values from specific cells within the particular spreadsheet such that the specific cells will each be tagged with at least both a specific entity dimension tag and a specific metric dimension tag; extracting, using a computer in the network, spreadsheet data values from the tagged 
	The vertical head of a J shape is given no patentable weight here. It has no function in the way it is claimed. The Examiner suggest including more action steps of how the “vertical head of a J shape” affects the functions of the claim limitations. 
	 
	Applicant argues Fernandes is silent with respect to “template” Therefore, Fernandes cannot teach or suggest “modification of template”. Since Fernandes does not teach or suggest “modification of template” or “cell definitions,” as discussed herein, Fernandes cannot teach or suggest “including the cell definitions in the modification of the template”.	
	The Examiner disagrees. 
	Although Fernandes is silent with respect to “template”, Fernandes does use the word model which is an equivalent of “template”. Fernandes teaches having business models that can be populated and help project results (see paragraph [0003]). 
	Fernandes also teaches a spreadsheet, for example an Excel® workbook, can contain static data pertaining to a model mapped by the user. With our approach, changes made to this spreadsheet file are picked up by the system on a user initiated save request and pushed to the network data store behind the scenes without involving any further user interaction. Conversely, if there is any change to data on a server side, for example, a currency exchange rate change that should be reflected in a report . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        11/30/21

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176